DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions Acknowledged
Applicant’s election with traverse of Invention I, directed to a method of forming a memory stack, Species 1, wherein a memory stack comprises a charge trapping layer, and Claims 1-8 and 10-14 in the response to restriction requirements filed on 01/31/22 is acknowledged.  
Traversal stated that Claim 8 encompasses both inventions and only Claim 9 belonged to Invention 2. 
Examiner agrees with Applicant. However, Examiner advises that examining Claim 8 as directed to Invention I would not automatically lead to rejoinder Claim 9 with an allowable Claim 8, since Claim 8, if allowed, would be considered for Invention I, not for Invention II.

Status of Claims
Claim 9 is withdrawn from further consideration as being drawn to a nonelected invention.
Claims 1-8 and 10-14 are examined on merits herein. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 11: Claim 11 recites: “forming a stack of alternative insulative levels and conductive levels, the insulative level comprising an insulative material; forming a gate spaced from a semiconductor channel material”. The recitation is unclear, since, in accordance with paragraph 0030 of the published application US 2021/0074856, “conductive levels” function as gates, while the above recitation makes gates different from the conductive levels.
Appropriate correction is required to clarify the claim language.
For this Office Action, the above recitation was interpreted as: “forming a stack of alternative insulative levels and gates, the insulative level comprising an insulative material, wherein a gate is spaced from a semiconductor channel material”.
In re Claims 12-14: Claims 12-14 are rejected under 35 U.S.C. 112(b) due to dependency on Claim 11.

Claim Rejection – 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2013/0270631).
In re Claim 1, Kim teaches a method of forming a memory array (paragraph 0003), comprising:
forming (Figs. 5A-5E) an assembly comprising a vertical stack of alternating insulative levels 160 and wordline levels 110 (paragraph 0065), and comprising a hollow tube 120p (paragraph 0103) of semiconductor channel material (being polysilicon, paragraph 0103) extending vertically through the stack; and
dispersing nitrogen (through a high-temperature nitridation process, Fig. 6B, paragraphs 0106, 0107, 0109) along an interior surface of the hollow tube and into the semiconductor channel material 120p.
In re Claim 2, Kim teaches the method of Claim 1 as cited above. 
Kim does not teach that the method comprises dispersing one or more of oxygen, fluorine and hydrogen into the semiconductor channel material with the nitrogen. However, hydrogen would inherently present in the semiconductor channel material: Kim teaches that nitrogen is created using such raw gas as NH3 (paragraph 0109), and Inoue teaches (EP 2879183, paragraph 0084) that when hydrogen is contained in a raw gas (and Inoue earlier referred to such gas as NH3, paragraph 0071) - hydrogen enters, together with nitrogen, into a material onto which it is dispersed. Note that a reference to Inoue is provided only to show inherency of existence of hydrogen.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0012051) in view of Yamazaki et al. (US 2014/0027764).
In re Claim 1, Lee teaches a method of forming a memory array (paragraph 0005), comprising:
forming (Figs. 3A-3D) an assembly comprising a vertical stack of alternating insulative levels and wordline levels 101 and 103 (paragraph 0057), and comprising a hollow tube CH (paragraph 0058) of semiconductor channel material (paragraph 0065) extending vertically through the stack; and
dispersing dopants (Fig. 3D, paragraph 0065) along an interior surface of the hollow tube and into the semiconductor channel material CH.
Lee does not teach a method of dispersing nitrogen. His dopants comprise boron, phosphorous or and arsenic (paragraph 0095).
Yamazaki teaches (paragraph 0184) that channel dopants may comprise not only boron, phosphorous or arsenic, but also nitrogen.
Lee and Yamazaki teach analogous art directed to a channel layer of a transistor (in Lee, the channel layer is a channel of memory transistors), and one of ordinary skill in the art before filing the application would have had a reasonable expectation of 
It would have been obvious for one of ordinary skill in the art before filing eh application to substitute the material of the Lee dopant with, per Yamazaki, creating by that a step of dispersing nitrogen along the interior surface of the hollow tube and into the semiconductor channel material CH of Lee, when this dopant material is preferred for the manufacturer. In addition, see MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results. 

Claims 3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee/Yamazaki in view of Inoue et al. (EP 2879183).
In re Claim 3, Lee/Yamazaki teaches the method of Claim 1 as cited above.
Lee further teaches that the dispersing of the nitrogen into the semiconductor channel material comprises: 
formation (Fig. 3B) of a layer of silicon nitride 121 (paragraphs 0062, 0088, Claim 4) extending vertically along the interior surface of the hollow tube of the semiconductor channel material CH; and 
dispersing the nitrogen into the semiconductor channel material (as shown for Claim 1).
Lee does not teach that the layer of silicon nitride is a stoichiometric silicon nitride (e.g., Si3N4).

Lee and Inoue teach analogous art directed to silicon nitride layers, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Lee device in view of the Inoue teaching, since they are from the same field of endeavor, and the Inoue method created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Lee/Yamazaki method of Claim 1 (unless Lee already has created a silicon nitride as a stoichiometric) and creating the silicon nitride as a stoichiometric film, when it is desirable creating this dielectric film comprising best dielectric properties (Inoue, paragraphs 0096, 0099).
In re Claim 5, Lee/Yamazaki/Inoue teaches the method of Claim 3 as cited above, including formation the stoichiometric silicon nitride 121 (of Lee).
Lee further teaches that the formation of the layer of stoichiometric silicon nitride 121 (Fig. 3B, paragraph 0062) comprises utilization of one or both of atomic layer deposition and chemical vapor deposition.
In re Claim 7, Lee/Yamazaki/Inoue teaches the method of Claim 3 as cited above, including formation of the stoichiometric silicon nitride film. 
Lee teaches that the formation of the stoichiometric silicon nitride layer comprises CVD (paragraph 0062) and does not teach that the layer may be created by plasma nitridation. 

It would have been obvious for one of ordinary skill in the art before filing the application to modify the Lee/Yamazaki/Inoue method of Claim 3 by creating the stoichiometric silicon nitride using plasma nitridation, if such method is preferable for the manufacturer.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee/Yamazaki/Inoue in view of Dittmar et al. (US 2015/0162385). 
In re Claim 6, Lee/Yamazaki/Inoue teaches the method of Claim 3 as cited above, including formation of silicon nitride layer 121 of Lee as stoichiometric. 
Lee does not teach that the formation of the layer of silicon nitride comprises utilization of rapid thermal nitridation (RTN) Lee teaches CVD.
Dittmar teaches that silicon nitride can be formed either a rapid thermal nitridation (paragraph 0038) or by CVD (paragraph 0036).
Lee/Yamazaki/Inoue and Dittmar teach analogous art directed to methods of forming a silicon nitride layer, and it would have been obvious for one of ordinary skill in the art before filing the application to modify the Lee/Yamazaki/Inoue method in view of the Dittmar teaching, since they are from the same field of endeavor, and Dittmar methods created successfully used silicon nitride layers.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Lee/Yamazaki/Inoue method of Claim 3 by creating the layer of .

Allowable Subject Matter
Claims 8 and 10 are allowed.
Claim 4 is objected to as being dependent on the rejected base claim, but would be allowed if amended to incorporate all limitations of the base claim and all intervening claims.
Claim 11 (as interpreted) contain allowable subject matter.
Reason for Indicating Allowable Subject Matter
Re Claim 8: The prior art of record cited by the current Office Action, alone or in combination, do not anticipate and do not render obvious such limitation of Claim 8 (interpreted as belonging to Invention 1) as: “said volume of the conductively doped polycrystalline silicon material being within the distance of no greater than about 10A from said interface”, in combination with other limitations of the claim.
Re Claim 10: Claim 10 is allowed due to dependency on Claim 8.
Re Claim 4: The prior art of record cited by the current Office Action, do not anticipate and do not render obvious such limitation of Claim 4 as: “stoichiometric silicon nitride has a wall thickness within a range of from about 5A to about 30A”, in combination with other limitations of the claim.
Re Claim 11: The prior art of record cited by the current Office Action, alone or in combination, do not anticipate and do not render obvious such limitation as Claim 11 as: “said volume being within a range of from about 1 volume percent of the semiconductor 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  
The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible). 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 02/18/22